DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US 2019/0067316).
[claim 1] A semiconductor memory device (fig. 11, figs. 9, 10) comprising: a memory region (CR, ER2, fig. 9, 11) on a semiconductor substrate (10, fig. 9, 11), in which a memory cell array is formed; and a peripheral circuit region (PR2, fig. 9, 11) on the semiconductor substrate, in which a peripheral circuit is formed, wherein the peripheral circuit region is formed with at least one MOS transistor (any one or more of TR4, TR5, and TR6 in either one of 211B, see e.g. TR5 in fig. 11), the MOS transistor includes a first diffusion layer (D in PR2, fig. 11) and a second diffusion layer (S in PR2, fig. 11) that are disposed with a predetermined interval (lateral distance) in a first direction parallel to a surface of the semiconductor substrate, the MOS transistor further including at least one gate wiring (G2, fig. 11 and fig. 9, [0140]) disposed between the first diffusion layer and the second diffusion layer, the at least one gate extending in a second direction orthogonal to the first direction (into the page in fig. 11, see fig. 9), a first contact region (where 43B contacts D, fig. 11) is formed on a surface of the first diffusion layer, the first contact region being connected with a first plug (43B, fig. 11) configured to electrically connect the first diffusion layer and a first wiring (74, fig. 11) formed in a wiring layer located vertically above the semiconductor substrate (fig. 11), a second contact region (where 42B contacts S, fig. 11) is formed on a surface of the second diffusion layer, the second contact region being connected with a second plug (42B, fig. 11) configured to electrically connect the second diffusion layer and a second wiring (51B, fig. 11) formed in the wiring layer, and when viewed in the first direction, the first contact region has a region that does not overlap with the second contact region (fig. 11), and the second contact region has a region that does not overlap with the first contact region (fig. 11).
 [claim 7] The semiconductor memory device according to claim 1, wherein the memory cell array includes: a conductor pillar (81, fig. 10) that extends in a third direction (vertical direction, fig. 10) orthogonal to the first direction and the second direction; and a plurality of word lines (WL1-WL4, fig. 10) disposed on the semiconductor substrate and stacked in the third direction, memory cells are formed at locations in the conductor pillar (e.g. BLK1, BLK2, fig. 10), the locations respectively facing the plurality of word lines, and the first plug and the second plug have a length in the third direction larger than a distance between each of the plurality of word lines on one side and each of the plurality of word lines on another side in the third direction (see e.g. height of 43B and 42B vs. height of word line contacts in ER2 in fig. 11 as well as fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2019/0067316) in view of Higuchi (US 6,522,004) and further in view of Kim (US 2018/0053768}.
Oh discloses the memory device of claim 1 but does not expressly disclose how the gate wiring is electrically connected to the outside where the gate wiring has a bent shape to accommodate the gate wiring contact wherein the gate wiring contact is connected to a plug which connects to a third wiring layer on the substrate.
Higuchi discloses a memory device wherein the gate wiring (21, fig. 11) has a bent shape (see bent outcrop where contacts 27/28 are present) in order to accommodate the gate wiring contact (27/28, fig 11).
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Higuchi’s bent gate wiring line in order to accommodate a gate wiring contact to provide for connecting the gate wiring to the outside as well as to provide for a wider gate wiring area to connect the gate wiring contacts such that misalignment issues may be obviated.
Kim discloses a memory device wherein the gate wiring contact (112, fig. 3B) is connected to a plug (245b, fig. 3B) which connects to a third wiring layer (260, fig. 3B) on the substrate (100, fig. 3B).
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Kim’s plug and third wiring configuration in order to provide for connecting the gate wiring to the outside as well as to provide for interconnection flexibility.

With this modification Oh discloses:
[claim 2] The semiconductor memory device according to claim 1, wherein the first diffusion layer and the second diffusion layer are formed in an active region formed in the semiconductor substrate (fig. 11), and the gate wiring extends outside the active region (in Oh the gate extends beyond the source/drain area in fig. 9 moreover upon modification the gate wiring extends out to the bent portion to the gate wiring contact to the outside which is the outside the active area) , one end of the gate wiring includes at least one bent portion that bends in the first direction outside the active region (upon modification), and a third contact region (region where 27/28 is present) Higuchi is formed on a tip side from the bent portion and is connected with a third plug (upon modification) configured to electrically connect the gate wiring and a third wiring  formed on the wiring layer (upon modification)), and the gate wiring is bent toward a side, which is farther from the bent portion, of the first contact region and the second contact region (upon modification).
[claim 3] The semiconductor memory device according to claim 2, wherein in the active region, two of the MOS transistors sharing the first diffusion layer are disposed in the first direction (e.g in each transistor circuit 221B, a source and drain are on the side of the gate structure that is common to all the 3 transistors), and the bent portion formed in the gate wiring of one of the MOS transistors and the bent portion formed in another MOS transistor are disposed on the same side as the active region in the second direction (upon modification).
[claim 4] The semiconductor memory device according to claim 2, wherein in the active region, two of the MOS transistors sharing the first diffusion layer are disposed in the first direction (both extend laterally in fig. 9), and the bent portion formed in the gate wiring of one of the MOS transistors and the bent portion formed in the gate wiring of another MOS transistor are disposed with the active region interposed between the bent portions (upon modification).
[claim 5] The semiconductor memory device according to claim 2, wherein in the active region, a plurality of the MOS transistors are disposed in the first direction (e.g. TR4, TR5, TR6, fig. 9), and two of the bent portions formed in the gate wirings of two of the MOS transistors adjacent to each other are disposed with the active region interposed between the bent portions (upon modification).
[claim 6] The semiconductor memory device according to claim 2, wherein the memory cell array includes a memory string in which a plurality of memory cells are connected in series (fig. 10), and the plurality of memory cells are stacked in a direction perpendicular to the semiconductor substrate (fig. 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898